Mellen C. J.
delivered the opinion of the Court.
It is a very plain principle that a husband may alone maintain an *418action upon a promise made to his wife during coverture ; and the, circumstance relied on by the defendant’s counsel, viz. that the note declared on was made payable to Joanna Balch, when in fact her name was Joanna Templeton, bei,ng the wife of the plaintiff, cannot be considered as a valid objection. It was a mere mistake; the counsel, who commenced the action, being ignorant of the marriages at. the time the note was made by the defendants. In legal operation it was a promissory noté made payable to Joanna Templeton by the name of Joanna Balch; and the plaintiff had a right to appropriate the promise to himself, and avail himself of every advantage of it, in the same manner as though it had been made payable, in form, to himself. The note having been given on the settlement of the action which was commenced by the plaintiff’s wife, when sole, for an injury she had sustained by Cram’s violation of his promise, the fair compromise of the action was a legal and valuable consideration for the note; and though the attorney’s authority to prosecute and compromise the action was terminated by the intermarriage, and by that also the wife’s rights in respect to such compromise were transferred to the husband ; still,' the plaintiff might consent to and ratify the compromise, though made after the intermarriage; and after the termination of the attorney’s authority;. and his commencement and prosecution of the present action amount to such consent and ratification. As to the discharge given by the attorney, it may be laid out of the case. The facts agreed show that the note was given in satisfaction of the damages sustained by Cram's breach of promise; and as such, the plaintiff has accepted it. Of course such compromise and satisfaction, without any discharge given, would be a complete bar to another action upon the violated promise. There is no ground for defence. Defendants defaulted„